Dykman, J.
It is the claim of the plaintiff in this action that the defendants were copartners in business under the name of McGreevy & Brohel, and and as such executed and delivered to him their promissory note in the name of the firm, dated February 6,1891, for the payment of $56.40, and this action is based upon that note. The defendant Frank J. McGreevy alone answered the complaint, and defended the action. He denied the copartnership with him, and said he was not a member of the firm, and that the copartners were Mary Agnes McGreevy and John J. Brohel. The cause was tried before a jury, and the verdict rendered in favor of the plaintiff for the amount of the note and interest, and the defendant Frank J. McGreevy has appealed from the judgment only. There was sufficient evidence to justify the verdict, and the jury found the facts against the testimony and contention of the appealing defendant.
There was no error, and the judgment should be affirmed, with costs.